        Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
LUIS ANGEL SIERRA                    |               CIVIL ACTION
      Plaintiff                      |
                                     |
             vs.                     |
                                     |
EXPERIAN INFORMATION                 |
SOLUTIONS, INC., et. al.             |
      Defendants                     |               No. 2:20-cv-01257-MSG
____________________________________|

                       JOINT STIPULATED PROTECTIVE ORDER
       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, IT IS HEREBY

STIPULATED by and between Plaintiff Luis Angel Sierra (“Plaintiff”), Defendant Cellco Partnership

d/b/a Verizon Wireless (“Defendant”) (collectively, the “Parties”), by and through their respective

counsel of record, that the Court enter a Protective Order as follows:

I.     PURPOSE AND LIMITATIONS

       A.      PURPOSE

       Discovery in this action is likely to involve production of confidential, proprietary or

private information for which special protection from public disclosure and from use for any

purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby

stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

acknowledge that this Order does not confer blanket protections on all disclosures or responses to

discovery and that the protection it affords from public disclosure and use extends only to the

limited information or items that are entitled to confidential treatment under the applicable legal

principles. The parties further acknowledge, as set forth in Section II.K.3, below, that this

Stipulated Protective Order does not entitle them to file confidential information under seal; Local

Civil Rule 5.1.2 and 5.1.5 set forth the procedures that must be followed and the standards that

will be applied when a party seeks permission from the Court to file material under seal. The


                                                 1
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 2 of 14




parties further acknowledge that any and all information and/or documentation will meet the good

cause requirements set forth in Federal Rule of Civil Procedure 26(c). Specifically, the designating

party must identify, individually or by category of documents, which documents will be marked

confidential and, as to each document or set of documents, explain why the documents should be

so designated. Any proposed confidential, proprietary, or private information shall adhere to the

principles set forth by the Third Circuit in Pansy v. Borough of Stroudsburg, 23 F. 3d 772 (3d Cir.
1994), and/or any other applicable case law authorities.

       B.      GOOD CAUSE STATEMENT

       This action is likely to involve the production of confidential business or financial

information, for which special protection from public disclosure and from use for any purpose

other than prosecution of this action is warranted. Such confidential and quantifiable proprietary

materials and information consist of, among other things, confidential business or financial
information, information regarding confidential business practices, or which may be privileged or

otherwise protected from disclosure under state or federal statutes, court rules, case decisions, or

common law. Accordingly, to expedite the flow of information, to facilitate the prompt resolution

of disputes over confidentiality of discovery materials, to adequately protect information the

parties are entitled to keep confidential, to ensure that the parties are permitted reasonable

necessary uses of such material in preparation for and in the conduct of trial, to address their
handling at the end of the litigation, and serve the ends of justice, a protective order for such

information is justified in this matter. It is the intent of the parties that information will not be

designated as confidential for tactical reasons and that nothing be so designated without a good

faith belief that it has been maintained in a confidential, non-public manner, and there is good

cause why it should not be part of the public record of this case. The parties further agree that this

protective order shall not circumvent the requirements of Federal Rule of Civil Procedure 26(a)

and the parties mandatory and timely disclosures pursuant to such rule.




                                                  2
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 3 of 14




II.     TERMS OF CONFIDENTIALITY.

        A.      DEFINITIONS

                1.      Action: The above-captioned lawsuit entitled Luis Angel Sierra v. Experian
Information Solutions, Inc., et al., Case No. 2:20-cv-01257.

                2.      Challenging Party: A Party or Non-Party that challenges the designation

of information or items under this Order.

                3.      “CONFIDENTIAL” Information or Items: Information (regardless of

how it is generated, stored or maintained) or tangible things that qualify for protection under

Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                4.      Counsel: Outside Counsel of Record and In-House Counsel (as well as

their support staff).

                5.      Designating Party: A Party or Non-Party that designates information or

items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                6.      Disclosure or Discovery Material: All items or information, regardless of

the medium or manner in which it is generated, stored, or maintained (including, among other

things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

or responses to discovery in this matter.

                7.      Expert: A person with specialized knowledge or experience in a matter

pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this Action.

                8.      In-House Counsel: Attorneys who are employees of a party to this Action.

In-House Counsel does not include Outside Counsel of Record or any other outside counsel.

                9.      Non-Party: Any natural person, partnership, corporation, association or

other legal entity not named as a Party to this action.

                10.     Outside Counsel of Record: Attorneys who are not employees of a party

to this Action but are retained to represent or advise a party to this Action and have appeared in

this Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of

                                                  3
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 4 of 14




that party and includes support staff.

               11.     Party: Any party to this Action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).

               12.     Producing Party: A Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

               13.     Professional Vendors: Persons or entities that provide litigation support

services (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

organizing, storing, or retrieving data in any form or medium) and their employees and

subcontractors.

               14.     Protected Material:       Any Disclosure or Discovery Material that is

designated as “CONFIDENTIAL.”

               15.     Receiving Party: A Party that receives Disclosure or Discovery Material

from a Producing Party.
       B.      SCOPE

       The protections conferred by this Stipulation and Order cover not only Protected Material

(as defined above), but also (1) any information copied or extracted from Protected Material;

(2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

       Any use of Protected Material at trial shall be governed by the orders of the trial judge.

This Order does not govern the use of Protected Material at trial. The Parties agree to meet and

confer prior to trial concerning the use of Protected Material.

       C.      DURATION

       Once a case proceeds to trial, information that was designated as CONFIDENTIAL or

maintained pursuant to this protective order used or introduced as an exhibit at trial becomes public

and will be presumptively available to all members of the public, including the press, unless

compelling reasons supported by specific factual findings to proceed otherwise are made to the

trial judge in advance of the trial. Accordingly, the terms of this protective order do not extend

                                                 4
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 5 of 14




beyond the commencement of the trial, with two exceptions:

               1.      Any information designated as CONFIDENTIAL that is not used or

introduced as an exhibit at trial shall remain protected under this Order and be subject to final

disposition as set forth under Section II.L.

               2.      Should resolution be reached prior to a trial, the terms of the protective order

extend up to final disposition of the Action.

       D.      DESIGNATING PROTECTED MATERIAL

               1.      Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under this Order must

take care to limit any such designation to specific material that qualifies under the appropriate

standards. The Designating Party, by and through Counsel, must designate for protection only

those parts of material, documents, items or oral or written communications that qualify so that

other portions of the material, documents, items or communications for which protection is not
warranted are not swept unjustifiably within the ambit of this Order.

       If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection, and the Designating Party agrees or the Court orders

otherwise, that Designating Party must promptly notify all other Parties that it is withdrawing the

inapplicable designation.

               2.      Manner and Timing of Designations. Except as otherwise provided in

this Order (see, e.g., Section II.D.2(a)(1), below), or as otherwise stipulated or ordered, Disclosure

or Discovery Material that qualifies for protection under this Order must be clearly so designated

before the material is disclosed or produced. Designation in conformity with this Order requires:

                       a.      For information in documentary form (e.g., paper or electronic

documents, but excluding transcripts of depositions or other pretrial or trial proceedings), that the

Producing Party affix at a minimum,               the legend “CONFIDENTIAL” (hereinafter

“CONFIDENTIAL legend”), to each page that contains protected material. If only a portion of

the material on a page qualifies for protection, the Producing Party also must clearly identify the

                                                  5
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 6 of 14




protected portion(s) (e.g., by making appropriate markings in the margins) to the extent possible.

                               1)      A Party or Non-Party that makes original documents

available for inspection need not designate them for protection until after the inspecting Party has

indicated which documents it would like copied and produced. During the inspection and before

the designation, all of the material made available for inspection shall be deemed

“CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and

produced, the Producing Party must determine which documents, or portions thereof, qualify for

protection under this Order. Then, before producing the specified documents, the Producing Party

must affix the “CONFIDENTIAL legend” to each page that contains Protected Material. If only

a portion of the material on a page qualifies for protection, the Producing Party also must clearly

identify the protected portion(s) (e.g., by making appropriate markings in the margins).

                       b.      For testimony given in depositions that the Designating Party
identifies the Disclosure or Discovery Material on the record, before the close of the deposition all
protected testimony. In the alternative, the Designating Party may designate the entirety of the

testimony given at the deposition, as well as exhibits, as “CONFIDENTIAL” prior to conclusion

of the deposition with the right to identify more specific portions of the testimony as to which

protection is sought within 30 days following receipt of the deposition transcript. Where portions

of the testimony are designated for protection, the transcript pages containing Disclosure or

Discovery Material may be separately bound by the court reporter with the legend

“CONFIDENTIAL” at the top of each such page.

                       c.      For information produced in some form other than documentary and
for any other tangible items, that the Producing Party affix in a prominent place on the exterior of

the container or containers in which the information is stored the legend “CONFIDENTIAL.” If

only a portion or portions of the information warrants protection, the Producing Party, to the extent

practicable, shall identify the protected portion(s).

               3.      Inadvertent Failures to Designate. If timely corrected, an inadvertent

failure to designate qualified information or items does not, standing alone, waive the Designating

                                                  6
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 7 of 14




Party’s right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

        E.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

                1.     Timing of Challenges.           Any Party or Non-Party may challenge a

designation of confidentiality at any time that is consistent with the Court’s Scheduling Order.

                2.     Meet and Confer.        The Challenging Party shall initiate the dispute

resolution process under Local Rule 26.1, and Judge Chad Kenney’s Guidelines for Counsel

pertaining to discovery.

                3.     Joint Stipulation. Any challenge submitted to the Court shall be via a joint

stipulation.

                4.     The burden of persuasion in any such challenge proceeding shall be on the

Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

to sanctions.    Unless the Designating Party has waived or withdrawn the confidentiality

designation, all parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the Court rules on the challenge.

        F.      ACCESS TO AND USE OF PROTECTED MATERIAL

                1.     Basic Principles. A Receiving Party may use Protected Material that is

disclosed or produced by another Party or by a Non-Party in connection with this Action only for

prosecuting, defending or attempting to settle this Action.

                       a.      Such Protected Material may be disclosed only to the categories of

persons and under the conditions described in this Order.

                       b.      When the Action has been terminated, a Receiving Party must

comply with the provisions of Section II.L below (FINAL DISPOSITION).

                       c.      Protected Material must be stored and maintained by a Receiving
Party at a location and in a secure manner that ensures that access is limited to the persons

                                                   7
        Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 8 of 14




authorized under this Order.

               2.      Disclosure of “CONFIDENTIAL” Information or Items. Unless

otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving

Party may disclose any information or item designated “CONFIDENTIAL” only to:

                       a.      The Receiving Party’s Outside Counsel of Record in this Action, as

well as employees of said Outside Counsel of Record to whom it is reasonably necessary to

disclose the information for this Action;

                       b.      The officers, directors, and employees (including In-House

Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                       c.      Experts (as defined in this Order) of any Party to whom disclosure

is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

to Be Bound” (Exhibit A);

                       d.      The Court and its personnel;
                       e.      Court reporters and its personnel;

                       f.      Professional jury or trial consultants, mock jurors, and Professional

Vendors to whom disclosure is reasonably necessary for this Action and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

                       g.      The author or recipient of a document containing the information or

a custodian or other person who otherwise possessed or knew the information, and who have

signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) as may be appropriate

under the circumstances;

                       h.      During their depositions, witnesses, and attorneys for witnesses, in

the Action to whom disclosure is reasonably necessary provided: (1) the deposing party requests

that the witness sign the form attached as Exhibit A hereto; and (2) they will not be permitted to

keep any confidential information unless they sign the “Acknowledgment and Agreement to Be

Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the Court.

Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material

                                                 8
        Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 9 of 14




may be separately bound by the court reporter and may not be disclosed to anyone except as

permitted under this Stipulated Protective Order; and

                        i.      Any mediator or settlement officer, and their supporting personnel,

mutually agreed upon by any of the parties engaged in settlement discussions.

       G.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

               OTHER LITIGATION

               1.       If a Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as

“CONFIDENTIAL,” that Party must:

                        a.      Promptly notify in writing the Designating Party. Such notification
shall include a copy of the subpoena or court order;

                        b.      Promptly notify in writing the party who caused the subpoena or

order to issue in the other litigation that some or all of the material covered by the subpoena or
order is subject to this Protective Order. Such notification shall include a copy of this Stipulated

Protective Order; and
                        c.      Cooperate with respect to all reasonable procedures sought to be

pursued by the Designating Party whose Protected Material may be affected.

               2.       If the Designating Party timely seeks a protective order, the Party served

with the subpoena or court order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or order issued,

unless the Party has obtained the Designating Party’s permission. The Designating Party shall

bear the burden and expense of seeking protection in that court of its confidential material and

nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

in this Action to disobey a lawful directive from another court.

       H.      A    NON-PARTY’S           PROTECTED          MATERIAL          SOUGHT        TO     BE

               PRODUCED IN THIS LITIGATION

               1.       The terms of this Order are applicable to information produced by a Non-

                                                   9
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 10 of 14




Party in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-

Parties in connection with this litigation is protected by the remedies and relief provided by this

Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.

                2.        In the event that a Party is required, by a valid discovery request, to produce

a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                          a.     Promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;

                          b.     Promptly provide the Non-Party with a copy of the Stipulated

Protective Order in this Action, the relevant discovery request(s), and a reasonably specific

description of the information requested; and
                          c.     Make the information requested available for inspection by the Non-

Party, if requested.

                3.        If the Non-Party fails to seek a protective order from this Court within 14

days of receiving the notice and accompanying information, the Receiving Party may produce the

Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

seeks a protective order, the Receiving Party shall not produce any information in its possession

or control that is subject to the confidentiality agreement with the Non-Party before a

determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the

burden and expense of seeking protection in this Court of its Protected Material.

         I.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Stipulated Protective

Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                                    10
         Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 11 of 14




Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

         J.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

                PROTECTED MATERIAL

         When a Producing Party gives notice to Receiving Parties that certain inadvertently

produced material is subject to a claim of privilege or other protection, the obligations of the

Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

is not intended to modify whatever procedure may be established in an e-discovery order that

provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

communication or information covered by the attorney-client privilege or work product protection,

the parties may incorporate their agreement in the stipulated protective order submitted to the
Court.

         K.     MISCELLANEOUS

                1.     Right to Further Relief. Nothing in this Order abridges the right of any
Party to seek its modification by the Court in the future.

                2.     Right to Assert Other Objections. By stipulating to the entry of this

Protective Order, no Party waives any right it otherwise would have to object to disclosing or

producing any information or item on any ground. Similarly, no Party waives any right to object

on any ground to use in evidence of any of the material covered by this Protective Order.

                3.     Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Local Civil Rule 5.1.2 and 5.1.5. Protected Material may

only be filed under seal pursuant to a court order authorizing the sealing of the specific Protected

Material at issue. If a Party’s request to file Protected Material under seal is denied by the Court,

then the Receiving Party may file the information in the public record unless otherwise instructed

by the Court.

                                                 11
        Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 12 of 14




       L.      FINAL DISPOSITION
               1.      After the final disposition of this Action, as defined in Section II.C, within
60 days of a written request by the Designating Party, each Receiving Party must return all
Protected Material to the Producing Party or destroy such material. As used in this subdivision,
“all Protected Material” includes all copies, abstracts, compilations, summaries, and any other
format reproducing or capturing any of the Protected Material. Whether the Protected Material is
returned or destroyed, the Receiving Party must submit a written certification to the Producing
Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

(1) identifies (by category, where appropriate) all the Protected Material that was returned or
destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,
compilations, summaries or any other format reproducing or capturing any of the Protected
Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
and expert work product, even if such materials contain Protected Material. Any such archival
copies that contain or constitute Protected Material remain subject to this Protective Order as set
forth in Section II.C (DURATION).

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD BELOW.


                                 [Signatures on following page]




                                                 12
      Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 13 of 14




Date: December 21, 2020
                                  /s/ Brent F. Vullings__________________________
                                  Brent F. Vullings
                                  Vullings Law Group LLC
                                  3953 Ridge Pike Ste 102
                                  Collegeville, PA 19426
                                  610-489-6060
                                  Email: bvullings@vullingslaw.com

                                  Attorney for Plaintiff
                                  Luis Angel Sierra


Date: December 21, 2020
                                  /s/ Christine J. Viggiano______________________
                                  Christine J. Viggiano
                                  Reilly McDevitt & Henrich PC
                                  3 Executive Campus, Suite 310
                                  Cherry Hill, NJ 08002
                                  856-317-7180
                                  Email: cviggiano@rmh-law.com
                                  Attorney for Defendant
                                  Cellco Partnership d/b/a Verizon Wireless



PURSUANT TO STIPULATION, IT IS SO ORDERED,




       December 23
Dated:_________________, 2020             /s/ Mitchell S. Goldberg
                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE




                                    13
          Case 2:20-cv-01257-MSG Document 20 Filed 12/23/20 Page 14 of 14



                                            EXHIBIT A

                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

          I,   ____________________________________           [print     or    type    full   name],   of
______________________________________________________ [print or type full address],
declare under penalty of perjury under the laws of the United States that I have read in its entirety
and understand the Stipulated Protective Order that was issued by the United States District Court
for the Eastern District of Pennsylvania on ________________[date] in the case of Luis Angel
Sierra v. Experian Information Solutions, Inc., et al., Case No. 2:20-cv-01257. I agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
of contempt. I solemnly promise that I will not disclose in any manner any information or item
that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

with the provisions of this Order.
          I further agree to submit to the jurisdiction of the United States District Court for the
Eastern District of Pennsylvania for the purpose of enforcing the terms of this Stipulated Protective
Order, even if such enforcement proceedings occur after termination of this action. I hereby
appoint        _________________________________           [print   or        type    full    name]    of

______________________________________________________ [print or type full address and
telephone number] as my agent for service of process in connection with this action or any
proceedings related to enforcement of this Stipulated Protective Order.
Date: ______________________________________
City and State where sworn and signed: _________________________________
Printed name: _______________________________
Signature: __________________________________




                                                  14
